Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 01/28/2019. Claims 13-24 are currently pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: 
In page 7, line 15 system 32 should be written system 62 
In page 13, lines 10-11 detector device 29 should be written detector device 20
 In page 18, line 12 pedestal 28 should be written pedestal 38
In page 24, line 11 lens 236  should be written lens 36
In page 21, lines 8 and 16 lens 26  should be written lens 36
         Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 20050168720 A1).
Regarding claim 13, Yamashita teaches (New) an optical set-up for a LiDAR system for optical detection of a field of view for an operating device or a vehicle, comprising: 
an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 1, scanning/receiving mirror 5, para [55]: lines 1-5); and
 on a detector side, an optical detector system including an arrangement for directing light coming in from the field of view via the optical deflection system onto a detector device (Fig.1, receiving lens 17, receiver 16, para [55]: lines 16-19 ).
Regarding claim 14, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the optical deflection system includes an arrangement for directing light from the field of view directly onto the optical detector system (Fig. 1, scanning/receiving mirror 5, para [55]).
Regarding claim 15, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the optical deflection system includes a micromirror, that is able to be swiveled and/or oscillated one-dimensionally or two- dimensionally in a controllable manner (Fig. 1, scanning/receiving mirror 5, para [55]).
Regarding claim 16, Yamashita teaches (New) The optical set-up as recited in claim 15, wherein micromirror is able to be swiveled and/or oscillated in a controllable fashion: (i) in a first angular range for irradiating primary light into the field of view, and (ii) in a second angular range for directing secondary light from the field of view directly onto the optical detector system (Fig. 1, scanning/receiving mirror 5, para [55]). As shown Yamashita in fig.1, mirror 5 rotates (solid/dotted lines), it would have been obvious that during the rotation of mirror 5 different angular ranges are defined.
Regarding claim 17, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the optical detector system is in direct spatial proximity of a detector element of the detector device (Fig.1, receiving lens 17, receiver 16, para [55]: lines 16-19 ).
Regarding claim 18, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the optical detector system has or forms a lens in the shape of a hemisphere or in the shape of a combination of a perpendicular circular cylinder and a hemisphere, on a front side of the circular cylinder, and wherein the detector device or a sensor element of the detector device is situated on a side facing away from a convex side of the hemisphere (Fig.1, receiving lens 17, para [55]: lines 16-19 ).
Regarding claim 20, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the detector device or a sensor element of the detector device, is situated in a focal point of the optical detector system or in a focal plane of the optical detector system (Fig.1, receiving lens 17, para [49]: lines 1-5).
Regarding claim 21, Yamashita teaches (New) The optical set-up as recited in claim 13, wherein the detector device or a sensor element of the detector device, and a light source, are situated in direct spatial proximity of one another and/or lie in a plane perpendicular to detector-
Regarding claim 22, Yamashita teaches (New) The optical set-up as recited in claim 13, further comprising: an optical aperture system disposed in front of the optical deflection system on the field of view side and includes an arrangement for directing primary light from the optical deflection system into the field of view and for directing light from the field of view onto the optical deflection system (Fig. 1, windows 2 and 4, para [55]).
Regarding claim 23, Yamashita teaches (New) A LiDAR system for optical detection of a field of view for an operating device or a vehicle (Para [2].See also para [25]:lines 1-9.), the LiDAR system comprising: 
an optical set-up, including: an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 1, scanning/receiving mirror 5, para [55]: lines 1-5); and 
on a detector side, an optical detector system including an arrangement 73994428.1 6for directing light coming in from the field of view via the optical deflection system onto a detector device (Fig.1, receiving lens 17, receiver 16, para [55]: lines 16-19 ).
Regarding claim 24, Yamashita teaches (New) a vehicle or robot (Para [20]: lines 1-3. See also para [25]: lines 1-9), including a LiDAR system for optical detection of a field of view, the LiDAR system comprising: an optical set-up, including: 
an optical receiver system and optical transmitter system configured at least on a field of view side so as to have coaxial optical axes and a common optical deflection system (Fig. 1, scanning/receiving mirror 5, para [55]: lines 1-5); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20050168720 A1) in view of Lermer et al. (US 9269848 B2).
Regarding claim 19, Yamashita fails to teach (New) the optical set-up as recited in claim 13, wherein the optical detector system has or forms a material area embedding the detector device or a detector element of the detector device.
However, Lermer teaches, wherein the optical detector system has or forms a material area embedding the detector device or a detector element of the detector device (Fig. 1, radiation-detecting semiconductor chip 1b, potting compound 3b, lens 4b. See col 6: lines 18-23 and lines 52-62).
It would have been obvious to modify Yamashita’s scanning rangefinder to include the reassignment as taught by Lermer as shown above because it will reduce the size and the cost of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Yoshiaki Hoashi et al. (US 20140078488 A1), teaches optical radar device
Shpunt et al. (US 20130207970 A1), teaches scanning depth engine
Kelkar et al. (US 20120290255 A1), teaches clear layer isolation
Takashi Takaoka (US 20080049210 A1), teaches range-finding Sensor, And Electronic Device Equipped With Range-finding Sensor
David W. Stevenson (US 4972089 A), teaches single Package Electro-optic Transmitter-receiver
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JEMPSON NOEL/Examiner, Art Unit 3645    

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645